                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

STEVEN MARK ZUBER                                                                     PLAINTIFF


v.                                    Case No. 6:17-cv-6009


FORMER SERGEANT MORROW, et al.                                                    DEFENDANTS

                                              ORDER

       Before the Court is Plaintiff Steven Mark Zuber’s Motion to Voluntarily Dismiss With

Prejudice. (ECF No. 47). Defendants filed a response. (ECF No. 48). The Court finds the matter

ripe for consideration.

       On January 17, 2017, Plaintiff filed this action pursuant to 28 U.S.C. § 1983, alleging that

Defendants violated his constitutional rights while he was incarcerated in the Hot Spring County

Detention Facility. On August 6, 2018, Defendants filed a motion for summary judgment. The

next day, the Court entered an order directing Plaintiff to respond to the summary judgment motion

within twenty-one days. This order was not returned as undeliverable. As of the date of this order,

Plaintiff has not responded to Defendants’ summary judgment motion.

       On October 22, 2018, Plaintiff filed the instant motion pursuant to Federal Rule of Civil

Procedure 41, asking that the Court dismiss this case with prejudice. On October 26, 2018,

Defendants responded, asking the Court to deny the instant motion and instead dismiss this case

with prejudice for failure to prosecute this case.

       Federal Rule of Civil Procedure 41 governs the dismissal of actions. An action may be

dismissed by court order at the plaintiff’s request, on terms the court considers proper. Fed. R.

Civ. P. 41(a)(2). “Voluntary dismissal under Rule 41(a)(2) should not be granted if a party will
be prejudiced by the dismissal.” Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1079 (8th Cir.

2017).

         Upon consideration, the Court finds that good cause has been shown for the motion and

that no party will be prejudiced by the dismissal of this case with prejudice. Although Defendants

ask the Court to deny the instant motion, the Court notes that all parties to this matter ultimately

seek the same result—the dismissal of this case with prejudice. Therefore, the Court finds that

Defendants will suffer no prejudice from the Court granting Plaintiff’s Rule 41 motion and

dismissing this case with prejudice. Accordingly, the Court finds that Plaintiff’s motion (ECF No.

47) should be and hereby is GRANTED. Plaintiff’s claims against all Defendants are hereby

DISMISSED WITH PREJUDICE.

         IT IS SO ORDERED, this 2nd day of November, 2018.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             United States District Judge




                                                 2
